DETAILED ACTION
This Office Action is in response to the amendments filed on July 13, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0231752) in view of Kim (US 2011/0180803).

With respect to claim 1, Shin (Figs. 6) discloses most aspects of the current invention including a graphene semiconductor junction device comprising: 
a substrate (40) (please see Fig 5)
a gate electrode (G) positioned on the substrate
a gate insulating layer (60) positioned on the substrate to cover the gate electrode
a graphene layer (30) positioned on the gate insulating layer; 
a semiconductor layer (20) positioned on the graphene layer
a drain electrode (D) positioned on the semiconductor layer; 
a source electrode (S) positioned on the graphene layer to be separated from the semiconductor layer
wherein the gate electrode comprises a metal or a conductive oxide (par 81)
However, Shin does not explicitly show wherein the semiconductor layer positioned on the graphene layer so as not to be in contact with an edge of the graphene layer, wherein the semiconductor layer has a bottom surface smaller than a top surface of the graphene layer, wherein the bottom surface of the semiconductor layer is in contact only with the top surface of the graphene layer.
On the other hand, Kim (Fig. 1) discloses a semiconductor junction device comprising a channel layer (15) positioned on the gate insulating later (14), and further comprising a semiconductor layer (17) positioned on the channel layer so as not to be in contact with an edge of the channel layer, wherein the semiconductor layer has a bottom surface smaller than a top surface of the channel layer, wherein the bottom surface of the semiconductor layer is in contact only with the top surface of the channel layer. Kim teaches doing so to create a high and/or improved current and a high and/or improved mobility in the TFT device (par 35).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the semiconductor layer positioned on the graphene layer so as not to be in contact with an edge of the graphene layer, wherein the semiconductor layer has a bottom surface smaller than a top surface of the graphene layer, wherein the bottom surface of the semiconductor layer is in contact only with the top surface of the graphene layer in the device of Shin to create a high and/or improved current and a high and/or improved mobility in the TFT device.
With respect to claim 2, Shin (Figs. 5 and 6) discloses wherein the substrate comprises at least one of sapphire A12O3, ZnO, Si, GaAs, SiC, InO, SiO2, or GaN (par 79).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim and in further view of Lee (US 2015/0137074).
With respect to claim 6, Shin (Figs. 6) discloses most aspects of the current invention. However, Shin does not explicitly show wherein the semiconductor layer comprises at least one of ZnO, Si, Ge, DNTT, WS2, WSe2, or MoS2.
On the other hand, Lee shows (Fig 4) a graphene semiconductor junction device comprising a substrate (201), a gate electrode (252) positioned on the substrate, a gate insulating layer (240), a graphene layer (230) positioned on the gate insulating layer and a semiconductor layer (211/212) that is positioned on the graphene layer, wherein the semiconductor layer is formed of any one material of ZnO, Si, Ge, DNTT, WS2, WSe2, or MoS2 (par 45). Lee teaches doing so to prevent current leakage by allowing the substrate formed of the semiconductor material doped to have an opposite conduction type to the conduction type of the semiconductor layer (par 46).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the semiconductor layer comprises at least one of ZnO, Si, Ge, DNTT, WS2, WSe2, or MoS2 in the device of Shin to prevent current leakage by allowing the substrate formed of the semiconductor material doped to have an opposite conduction type to the conduction type of the semiconductor layer.
With respect to claim 7, Lee shows (Fig 4) wherein the source electrode or the drain electrode is electrically connected to an external device (par 50-51).
Response to Arguments
Applicant’s amendments filed on July 13, 2022, with respect to claims 1-2 and 6-7 have been fully considered but are not persuasive.
Applicant’s argues: Applicant respectfully submits that Shin, Kim, and Lee, either alone or in combination, fail to make the claimed invention obvious, as they fail to disclose, teach, or suggest at least the particular features, “a semiconductor layer positioned on the graphene layer so as not to be in contact with an edge of the graphene layer, wherein the semiconductor layer has a bottom surface smaller than a top surface of the graphene layer, wherein the bottom surface of the semiconductor layer is in contact only with the top surface of the graphene layer,” in combination with “a drain electrode positioned on the semiconductor layer,” as recited in claim 1.
Examiner responds: The examiner respectfully disagrees. The applicant argues that the references provided in the rejection do not show a semiconductor layer positioned on the graphene layer so as not to be in contact with an edge of the graphene layer. The applicant argues the Examiner cites Fig. 6 of Shin, equating a layer 20 of Shin to the claimed semiconductor layer; however, the layer 20 of Shin in Fig. 6 is an active layer, not a semiconductor layer. However, Shin states wherein the layer 20 may include an emission layer and/or a photoconductor layer (par 86). Furthermore, the material listed for a photoconductor layer include a semiconductor material; such as any of ZnTe, GaSe, GaAs, ThBr, TlBr, CdTe, Cd1-xZnxTe (CZT), PbO, Pbl.sub.2 and Hgl.sub.2, but is not limited thereto (par 126).
In addition, the Kim (US 2011/0180803) reference provides the features of  “a semiconductor layer positioned on the graphene layer so as not to be in contact with an edge of the graphene layer, wherein the semiconductor layer has a bottom surface smaller than a top surface of the graphene layer, wherein the bottom surface of the semiconductor layer is in contact only with the top surface of the graphene layer,” in combination with “a drain electrode positioned on the semiconductor layer” in the rejection provided above. The current action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814